DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: the present invention pertains to the macroscopic inspection of specimens.
With regards to claim 1, Ito (US 2013/0076887) discloses an inspection apparatus, comprising: 
a specimen stage configured to retain a specimen (paragraph 73, fig.14, element 6); 
an imaging device positioned above the specimen stage to an image of the specimen from the specimen stage (paragraph 74);  
a set of lights disposed on a platform between the specimen stage and the imaging device (paragraph 73, fig.14, element 122); and 
a control system in communication with at least one of the specimen stage (paragraph 42), the imaging device (paragraph 74), and the platform (paragraph 73), the control system comprising: 
one or more processors (paragraph 45); and 
memory storing executable instructions that, as a result of being executed by the one or more processors (paragraph 47), cause the control system to: 
capture, via the imaging device, a first image of the specimen (paragraph 74); 
capture, via the imaging device, a second image of the specimen (paragraph 74). 
Suzuki (US 2018/0088306) discloses an inspection apparatus, comprising: 
a specimen stage configured to retain a specimen (paragraph 110); 
an imaging device positioned above the specimen stage to an image of the specimen from the specimen stage (paragraph 100); 
a control system in communication with at least one of the specimen stage (paragraph 110), the imaging device (paragraph 100), and the platform (paragraph 100), the control system comprising: 
one or more processors (paragraph 112, fig.2, element 120); and 

capture, via the imaging device, a first image relative to a reference point (paragraph 118); 
capture, via the imaging device, a second image relative to the reference point (paragraph 118); 
identifying an overlap area corresponding to the first image and the second image (paragraph 135), wherein the overlap area comprises pixel locations that are shared by the first image and the second image (paragraph 135).
Alexander (US 5,952,657) discloses a microscope comprising: capture a first image of the specimen (col.10, ln.24-34), the first image comprising a first imaging artifact (col.10, ln.42-47), and capture a second image of the specimen (col.10, ln.24-34), the second image comprising a second imaging artifact (col.10, ln.42-47). 
The prior art, either singularly or in combination, does not disclose “…cause the control system to: capture, via the imaging device, a first image of the specimen, the first image comprising a first imaging artifact to a first side of a reference point; capture, via the imaging device, a second image of the specimen, the second image comprising a second imaging artifact to a second side of the reference point; identifying an overlap area corresponding to the first image and the second image, wherein the overlap area comprises pixel locations that are shared by the first image and the second image; and digitally stitching together the first image and the second image to generate a composite image of the specimen by aligning a first overlap feature that appears in the overlap area of the first image with a second overlap feature that appears in the overlap area of the second image” of claim 1.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 1.
With regards to claim 8, Ito (US 2013/0076887) discloses a method, comprising: 
capturing, by a control system via an imaging device, a first image of a specimen (paragraph 74); 
capturing, by the control system via the imaging device, a second image of the specimen (paragraph 74).
Suzuki (US 2018/0088306) discloses a method comprising:
capturing, via the imaging device, a first image relative to a reference point (paragraph 118); 

identifying an overlap area corresponding to the first image and the second image (paragraph 135), wherein the overlap area comprises pixel locations that are shared by the first image and the second image (paragraph 135).
Alexander (US 5,952,657) discloses a method comprising: capturing a first image of the specimen (col.10, ln.24-34), the first image comprising a first imaging artifact (col.10, ln.42-47), and capturing a second image of the specimen (col.10, ln.24-34), the second image comprising a second imaging artifact (col.10, ln.42-47). 
The prior art, either singularly or in combination, does not disclose the steps of “…capturing, by a control system via an imaging device, a first image of a specimen, the first image comprising a first imaging artifact to a first side of a reference point; capturing, by the control system via the imaging device, a second image of the specimen, the second image comprising a second imaging artifact to a second side of the reference point; identifying, by the control system, an overlap area corresponding to the first image and the second image, wherein the overlap area comprises pixel locations that are shared by the first image and the second image; and digitally stitching together, by the control system, the first image and the second image to generate a composite image of the specimen by aligning a first overlap feature that appears in the overlap area of the first image with a second overlap feature that appears in the overlap area of the second image” of claim 8.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 8.
With regards to claim 15, Ito (US 2013/0076887) discloses a non-transitory computer-readable storage medium storing thereon executable instructions which, when executed by one or more processors of a control system (paragraph 47), causes the control system to perform operations comprising:
capturing, by a control system via an imaging device, a first image of a specimen (paragraph 74); 
capturing, by the control system via the imaging device, a second image of the specimen (paragraph 74).

capturing, via the imaging device, a first image relative to a reference point (paragraph 118); 
capturing, via the imaging device, a second image relative to the reference point (paragraph 118); 
identifying an overlap area corresponding to the first image and the second image (paragraph 135), wherein the overlap area comprises pixel locations that are shared by the first image and the second image (paragraph 135).
Alexander (US 5,952,657) discloses a method comprising: capturing a first image of the specimen (col.10, ln.24-34), the first image comprising a first imaging artifact (col.10, ln.42-47), and capturing a second image of the specimen (col.10, ln.24-34), the second image comprising a second imaging artifact (col.10, ln.42-47). 
The prior art, either singularly or in combination, does not disclose “…causes the control system to perform operations comprising: capturing, by the control system via an imaging device, a first image of a specimen, the first image comprising a first imaging artifact to a first side of a reference point; capturing, by the control system via the imaging device, a second image of the specimen, the second image comprising a second imaging artifact to a second side of the reference point; identifying, by the control system, an overlap area corresponding to the first image and the second image, wherein the overlap area comprises pixel locations that are shared by the first image and the second image; and digitally stitching together, by the control system, the first image and the second image to generate a composite image of the specimen by aligning a first overlap feature that appears in the overlap area of the first image with a second overlap feature that appears in the overlap area of the second image” of claim 15.  
Thus, the prior art does not disclose the aforementioned limitation used in combination with all of the other limitations of claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Terminal Disclaimer
10/21/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of US Patent Number 10,915,992 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN C WONG whose telephone number is (571)272-7341.  The examiner can normally be reached on Flex Monday-Thursday 9:30am-7:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sath V Perungavoor can be reached on 571-272-7455.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
	
/ALLEN C WONG/Primary Examiner, Art Unit 2488